DATE 4/15/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/16/2015 10:08:32 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-25166

VOLUME                       PAGE                       OR          IMAGE # 64522074

DUE 5/5/2015                                          ATTORNEY 00791938

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             3/6/2015

MOTION FOR NEW TRIAL DATE FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/6/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 16, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    3

CASE NUM: 201325166__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: RHR PARTNERS GROUPS (DBA GOTHAM P VS THE ARENA GROUP L P
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00008-0001 AGT         ARENA GROUP GP INC BY SERVING
_     00007-0001 DEF         ARENA GROUP GP INC
_     00006-0001 DEF         WELCH, ANTHONY
_     00005-0001 AGT         ARENA GROUP LP BY SERVING ITS
_     00021-0001 IVD         BOXER PROPERTY MANAGEMENT CORP D
_     00020-0001 IVD         ARENA GROUP GP INC
_     00019-0001 IVD         ARENA GROUP L P
_     00018-0001 IVD         WELCH, ANTHONY INDIVIDDUALLY A     D

==> (24) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 16, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    3

CASE NUM: 201325166__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: BREACH OF CONTRACT                CASE STATUS: DISPOSED (FINAL)
STYLE: RHR PARTNERS GROUPS (DBA GOTHAM P VS THE ARENA GROUP L P
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00017-0001 IVP 24027772 RON DISTRIBUTORS INC D/B/A QBR      RENSIMER, JAM
_     00016-0001 IVD          RHR PARTNERS LLC D/B/A GOTHAM    D
_     00015-0001 IVP 24027772 HOWARD, TREY                        RENSIMER, JAM
_     00006-0003 IVP 24027722 WELCH, ANTHONY                      PAZ, DANIEL
_     00006-0002 IVP 24027772 WELCH, ANTHONY                      RENSIMER, JAM
_     00004-0001 IVP 24027772 HOWARD, TREY, RON DISTRIBUTORS      RENSIMER, JAM
_     00001-0002 IVD 00791938 RHR PARTNERS GROUPS (DBA GOTHA      WILLIAMS, TIM
_     00014-0001 DEF          RHR PARTNERS LLC

==> (24) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 16, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    3

CASE NUM: 201325166__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: RHR PARTNERS GROUPS (DBA GOTHAM P VS THE ARENA GROUP L P
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00013-0001 DEF          ASHBY, LEE (GENERAL MANAGER)
_     00012-0001 DEF 17360340 ROBINSON, RICHARD               D RUBIN, STEPHA
_     00011-0001 DEF 17360340 RAYMOND, RICHARD                D RUBIN, STEPHA
_     00010-0001 DEF          RHR PARTNERS LLC (D/B/A GOTHAM
_     00009-0001 PLT 24027772 HOWARD TREY RON DISTRIBUTORS I     RENSIMER, JAM
_     00003-0001 AGT          ARENA GROUP L P (A TEXAS CORPO
_     00002-0001 DEF 24055887 THE ARENA GROUP L P             D FINK, TRACY M
_     00001-0001 PLT 00791938 RHR PARTNERS GROUPS (DBA GOTHA     WILLIAMS, TIM

==> (24) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      APR 16, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    3 -    3

CASE NUM: 201325166__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: RHR PARTNERS GROUPS (DBA GOTHAM P VS THE ARENA GROUP L P
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00013-0001 DEF          ASHBY, LEE (GENERAL MANAGER)
_     00012-0001 DEF 17360340 ROBINSON, RICHARD               D RUBIN, STEPHA
_     00011-0001 DEF 17360340 RAYMOND, RICHARD                D RUBIN, STEPHA
_     00010-0001 DEF          RHR PARTNERS LLC (D/B/A GOTHAM
_     00009-0001 PLT 24027772 HOWARD TREY RON DISTRIBUTORS I     RENSIMER, JAM
_     00003-0001 AGT          ARENA GROUP L P (A TEXAS CORPO
_     00002-0001 DEF 24055887 THE ARENA GROUP L P             D FINK, TRACY M
_     00001-0001 PLT 00791938 RHR PARTNERS GROUPS (DBA GOTHA     WILLIAMS, TIM

==> * END OF DISPLAY *
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP